392 U.S. 296 (1968)
PERLA
v.
NEW YORK ET AL.
No. 1407.
Supreme Court of United States.
Decided June 10, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF NEW YORK.
Herald Price Fahringer and Eugene Gressman for petitioner.
Louis J. Lefkowitz, Attorney General of New York, pro se, Ruth Kessler Toch, Solicitor General, and Julius L. Sackman, Assistant Attorney General, for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is reversed. Gardner v. Broderick, ante, p. 273.